Appellants, plaintiffs in the court below, brought an action in trespass to try title to 120 acres of land against Emma Ellis and her husband, B. B. Perkins, Lizzie Harris, Hiram Knox, and the North Texas Lumber Company. Hiram Knox, the North Texas Lumber Company, and the Southern Pine Lumber Company made application for temporary injunction, which was by the judge granted, to have the plaintiffs restrained from cutting and removing the timber from the land in suit. The appeal is by the plaintiffs to have the order revised.
The application for the restraining order sufficiently alleges grounds for issuing the temporary restraining order to maintain the status quo of the timber pending the determination of the rights of the parties. The function of the writ is to afford preventive relief only. The statute authorizes injunction when it is "made to appear that a party is doing some act prejudicial to the applicant." Article 4643, subd. 2, R.S.; Sumner v. Crawford, 91 Tex. 129, 41 S.W. 994.
Joining with the other defendants in the application for injunction, as the Southern Pine Lumber Company did, has the legal effect of making such company a party defendant to the suit; and the said company, in virtue of the allegations in the application, may not be regarded as a mere volunteer having no right to invoke the right of injunction.
Affirmed.